As Filed with the U.S. Securities and Exchange Commission on August 17, 2012 1933 Act File No. 33-64872 1940 Act File No. 811-7820 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 56 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 56 T (Check appropriate box or boxes.) American Century Capital Portfolios, Inc. 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) T immediately upon filing pursuant to paragraph (b) £ on [Date] pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on [Date] pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement amendment pursuant to Rule 485(b) promulgated under the Securities Act of 1933, as amended, and has duly caused this amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Kansas City, State of Missouri on the 17th day of August 2012. American Century Capital Portfolios, Inc. (Registrant) * By: Jonathan S. Thomas President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement amendment has been signed by the following persons in the capacities and on the dates indicated. SIGNATURES TITLE DATE * Jonathan S. Thomas President and Director August 17, 2012 * C. Jean Wade Vice President, Treasurer and Chief Financial Officer August 17, 2012 * Thomas A. Brown Director August 17, 2012 * Barry Fink Director August 17, 2012 * Andrea C. Hall, Ph.D. Director August 17, 2012 * Jan M. Lewis Director August 17, 2012 * James A. Olson Director August 17, 2012 * Donald H. Pratt Chairman of the Board and Director August 17, 2012 * M. Jeannine Strandjord Director August 17, 2012 * John R. Whitten Director August 17, 2012 * Stephen E. Yates Director August 17, 2012 *By:/s/ Ryan Blaine Ryan Blaine Attorney in Fact (pursuant to Power of Attorney dated March 15, 2012) EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
